DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a conveying device” in claim 1, interpreted as a device for conveying, wherein the device is the place holder and conveying the recited function, which according to Applicant’s specification in paragraph 0009 is a pump, therefore the conveying device will be interpreted as a pump and it’s equivalence for purposes of examination.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with James D. MIller on 1/11/2021.

The application has been amended as follows: 

Claim 2, line 5, the language “one after the other” has been deleted and replaced with –-in series,--.

Claim 5, line 27, the language “one after the other” has been deleted and replaced with –-in series,--.

Claim 5, line 36, the language “one after the other” has been deleted and replaced with –-in series,--.

Claim 6, line 27, the language “one after the other” has been deleted and replaced with –-in series,--.

Allowable Subject Matter
Claims 1-7, 9, 11 and 13-24 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art either alone or in combination does not teach: An air conditioning system of a motor vehicle according to claim 1, comprising: wherein the first expansion device and the first refrigerant-air heat exchanger are arranged within a first flow path of the refrigeration circuit, wherein the second expansion device and the second refrigerant-air heat exchanger are arranged within a second flow path of the refrigeration circuit, and wherein the first flow path and the second flow path are arranged to enable through flow parallel to one another, wherein the first flow path with the first expansion device and with the first refrigerant-air heat exchanger and the second flow path with the second expansion device and with the second refrigerant-air heat exchanger are each formed to extend from a branch point to a first opening point, and wherein an expansion device is formed downstream with respect to the first opening point in the flow direction of the refrigerant or in each case an expansion device is formed downstream with respect to the first refrigerant-air heat exchanger within the first flow path and with respect to the second refrigerant-air heat exchanger within the second flow path in the flow direction of the refrigerant.”; 
An air conditioning system of a motor vehicle according to claim 5, comprising: “wherein the second refrigerant-air heat exchanger of the refrigeration circuit and the second coolant-air heat exchanger of the coolant circuit are arranged within the second 
An air conditioning system of a motor vehicle according to claim 6, comprising: “wherein the second component of the air conditioning unit is formed from a first element and a separately arranged second element, and wherein the second coolant-air heat exchanger of the coolant circuit is arranged within the first element of the second component, and the second refrigerant-air heat exchanger of the refrigeration circuit is arranged within the second element of the second component.”
An air conditioning system of a motor vehicle according to claim 18, comprising: “wherein the coolant circuit further comprises a first flow path configured as a bypass parallel to the flow path of the first coolant-air heat exchanger, the flow path of the second coolant-air heat exchanger, and a flow path of the third coolant-air heat exchanger.”;
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK MENDOZA-WILKENFE whose telephone number is (571)272-9674.  The examiner can normally be reached on M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ERIK MENDOZA-WILKENFEL/Examiner, Art Unit 3763                                                                                                                                                                                                        /FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763